Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1, 3, 7-14 have been examined.
The remaining claims have been canceled.

Claim Objections
Claims 8 are objected to because of the following informalities:  the claims contain two claims which are both different and are designated as claim 8.  Appropriate correction is required.

Terminal Disclaimer
The terminal disclaimer filed on 7/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,572,927 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7- is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan (US 2003/0014324) in view of Polwart (US 2014/0154789).
Referring to Claim 1, Donovon teaches a method for recommending a hair product, the method comprising:
maintaining a first dataset characterizing multiple hair products, the first dataset including an identifier and water hardness reaction characteristic for each of the multiple hair products (see Donovon ¶¶0054,97);
maintaining a second dataset characterizing an expected effect of physically combining each of the multiple hair products with a hair type and water hardness level (see Donovon ¶¶0043,47);
receiving user data characterizing a user, the user data comprising user hair type, user location information, and user desired hair appearance (see Donovon ¶¶0047,60);
identifying one or more of the multiple hair products configured to mitigate the water hardness effects of the water source (see Donovon ¶¶0043);
adjusting the chemical composition of at least one of the identified one or more multiple hair products based on a determined water hardness (see Donovon ¶0042 lines 1-10 and ¶0043-44,46, collecting customer profiling data such as a water hardness kit, receiving the results, and presenting the user with a customized product, wherein customization can include adding supplements, vitamins, minerals, micro beads, etc., to the product);
filtering the identified plurality of hair products based on one or more factors to generate a recommended set of hair products (see Donovon ¶¶0043,38);
providing a recommended set of hair products to a user based on the filtered set (see Donovon ¶¶0043,38).
Donovon does not teach receiving an image of a used water hardness test paper, wherein the water hardness test paper includes a reaction region and a test paper identifier, based on the received image, identifying a color or wavelength of light associated with the used water hardness test paper, based on the identifying the color or the wavelength of light associated with the used water hardness test paper, determining a level of water hardness of a water source. However, Polwart teaches receiving an image of a used water hardness test paper, wherein the water hardness test paper includes a reaction region and a test paper identifier (see Polwart ¶¶0046-47,89), based on the received image, identifying a color or wavelength of light associated with the used water hardness test paper (see Polwart ¶¶0116-117), based on the identifying the color or the wavelength of light associated with the used water hardness test paper, determining a level of water hardness of a water source (see Polwart ¶0109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the features because the results would be predictable. Specifically, Donovon would continue to recommend products based on water hardness, except that now the water hardness would be determined using the specifics of the test strips as described by Polwart. This is a predictable result of the combination.

	Referring to Claim 3, the combination teaches the method of claim 1, wherein the water hardness reaction characteristic is a concentration of ions in the water source (see Polwart ¶¶0104-109).

	Referring to Claims 7-8 (both claim 8s), the examiner notes that the printed matter is on the hardness testing paper is given little to no patentable weight because it constitutes non-functional descriptive material.

Referring to claims 9-14, these claims are similar to claims 1, 3, and 7-8 and therefore rejected under the same reasons and rationale.

Response to Arguments
The rejections under 35 U.S.C. 101 and double patenting rejection have been withdrawn.
Applicant's arguments are directed to newly amended limitations which are fully addressed above.
Additional prior art relevant to the application but not relied upon include:
Baumann (US 20060265244) - teaches a skin care recommendation method based on customer feedback
Bar-Or (US 200060286569)- teaches a label for an cosemetic product that includes a barcode
Reference U (see PTO-892) - teaches test strips for water quality
Presswala (US 20100088148) - teaches a logical location data of a mobile device is received from a roaming platform

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625